Cite as 2017 Ark. 170

                SUPREME COURT OF ARKANSAS

IN RE SUPREME COURT COMMITTEE                     Opinion Delivered:   May 4,2017
ON THE UNAUTHORIZED PRACTICE
OF LAV/




                                         PER CURIAM


       Kathryn Elizabeth Platt of Fayetteville and Billy       R.      Puterbaugh of Fordyce   are


 appointed to the Committee on the Unauthorized Practice of Law for three-year terms to

 commence onJune    1-, 201,7,   and expire on May 37,2020. The court thanks Ms. Platt and

 Mr. Puterbaugh for accepting appointments to this important committee.

       The court expresses its gratitude to Chairman James A. Streett of Russellville and

 Rev. Randy Hyde of Little Rock for their service to the committee.